DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Office Action Response dated June 4, 2021.  Claims 13-24 are presently pending and are presented for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c), for German Patent Application No. DE102016211644.4, filed June 28, 2016 and German Patent Application No. DE102015115809.2, filed December 17, 2015 are acknowledged.  It is noted that all certified copies have now been received.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17, 19 and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by German Patent Publication No. DE102013209527 to Zahnradfabrik Friedrichshafen (hereinafter Friedrichshafen), in view of U.S. Patent Publication No. 2016/0226256, to Falk et al. (hereinafter Falk).  For the purpose of Examination, a machine translation of Friedrichshafen is being utilized, a copy of which is attached herewith.

As per claim 13, and similarly with respect to claims 22-24, Friedrichshafen discloses a method of actuating an actuator unit of a roll stabilizer for a vehicle, the actuator unit has a supply line port for providing a supply voltage which flows from a power supply unit through the supply line port to a converter, the converter providing an AC voltage using the supply voltage, and at least two phase lines for providing alternating voltage from the converter to actuator ports of an actuator, the actuator being arranged downstream from the converter and operable using AC voltage (e.g. see paragraphs 0066-0074, claims and figures), and the method comprising: importing an interrupt signal indicating either an interruption of a provision of or a deviation from the supply voltage at the supply line port (e.g. see paragraph 0066 and claims 4-6); and providing a protection signal, which is based on the interrupt signal at an interface…, the protection equipment is designed to at least partially prevent a generator voltage that either is fed or can be supplied from the actuator to the at least two phase lines from being transmitted by way of the actuator ports in response to the protection signal (e.g. see Fig. 2, elements 241, 243, 250 and 445).
 protection equipment [is] located upstream and downstream of the converter.  However, Friedrichshafen does disclose that at least one switch is provided for interrupting and short-circuiting at least two electrical lines.  To that end, Falk also teaches systems and methods for protecting a converter, namely an AC/DC converter, wherein at least one short-circuit means is utilized (e.g. see Abstract and Fig. 3).  Falk further teaches that the short circuit is located upstream the AC/DC converter (e.g. see Fig. 3 and paragraph 0026).  Still further, Falk teaches both short circuit switches before an AC/DC converter and a switch 15 located downstream from the AC/DC converter, both of which would provide protection to the converters by preventing flow of current.  Accordingly, Falk teaches the disposition of protection equipment both upstream and downstream from a converter.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Friedrichshafen to include the use of protection equipment, upstream, downstream, or both, from a converter for the purpose of preventing the flow of current therethrough, as well as providing protection thereto.

As per claim 14, Friedrichshafen, as modified by Falk, teach the features of claim 13, and Friedrichshafen further discloses further comprising a step of effectuating a short circuit between the at least two phase lines in response to the protection signal using the protection equipment (e.g. see Fig. 2, elements 241, 243, 250 and 445).

As per claim 15, Friedrichshafen, as modified by Falk, teach the features of claim 13, and Friedrichshafen further discloses further comprising a step of effectuating a short circuit between the supply line port and a reference potential of the actuator unit in response to the protection signal using the protection equipment located upstream of the converter (e.g. see Fig. 2, elements 241, 243, 250 and 445).

As per claim 16, Friedrichshafen, as modified by Falk, teach the features of claim 13, and Friedrichshafen further discloses further comprising a step effectuating an interruption between the at least two phase lines in response to the protection signal using the protection equipment located upstream of the converter (e.g. see Fig. 2, elements 241, 243, 250 and 445).

As per claim 17, Friedrichshafen, as modified by Falk, teach the features of claim 14, and Friedrichshafen further discloses further comprising, during the effectuating step, at least one of the short circuit and the interruption are alternately effectuated and canceled  (e.g. the Office notes that after effectuation of the short circuit or interruption signal, it would be expected that it would be cancelled and eventually re-effectuated). 

As per claim 19, Friedrichshafen, as modified by Falk, teach the features of claim 13, and Friedrichshafen further discloses further comprising a detecting step for the interruption of a provision of the supply voltage or a deviation from the supply voltage  (e.g. see rejection of claim 13).

Claims 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrichshafen, in view of Falk, and in further view of designer’s choice.

As per claim 18, Friedrichshafen, as modified by Falk, teach the features of claim 13, but fails to teach further comprising the importing and the providing steps are performed using the generator voltage.  However, the Office notes that it is a matter of designer’s choice on the application (i.e. generator) of the interruption signal.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Friedrichshafen to include application to generator voltage as one of a finite applications.

As per claim 20, Friedrichshafen, as modified by Falk, teach the features of claim 19, but fails to teach further comprising detecting the interruption based on a comparison of a voltage applied to the supply line port and a reference voltage.  However, the Office notes that it is a matter of designer’s choice on determining interruption as there are a finite number of solutions.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Friedrichshafen to include monitoring a voltage and comparing the voltage to a reference voltage for determining an interruption in current.

As per claim 21, Friedrichshafen, as modified by Falk, teach the features of claim 19, but fails to teach further comprising at least one of importing the interrupt signal in the import step, via an interface to a communication bus, and providing the protection signal to a communication bus, via an interface in the provision step.  However, the Office notes that it is a matter of designer’s choice on the application (i.e. communication bus) of the interruption signal.  It would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention to modify the system of Friedrichshafen to include application to a communication bus as one of a finite applications.

Response to Arguments
Applicant’s arguments are moot in view of new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/JAMES M MCPHERSON/Examiner, Art Unit 3669